Davis, J.,
concurring: I join in the opinion of the court to affirm the district court’s dismissal of Stranger Valley Land Company,
L.L.C.’s attempted appeal from the appraisers’ award in this eminent domain case based upon Stranger Valley’s failure to timely pay the docket fee with its written notice of appeal. The statutory language leaves no room for doubt that a party may appeal within 30 days of the appraisers’ award “by filing a written notice of appeal with the clerk of the district court and paying the docket fee of a new court action.” (Emphasis added.) K.S.A. 2004 Supp. 26-508.
However, since the enactment of the eminent domain statutes into law, K.S.A. 26-101 et seq., to the recent legislative amendment of K.S.A. 2004 Supp. 26-508, appeals from the appraisers’ award to the district court have been perfected by the filing of a notice of appeal. A review of the legislative history concerning the amendment provides no rationale for the change. As indicated in Avco Financial Services v. Caldwell, 219 Kan. 59, 547 P.2d 756 (1976), a case relied on by Stranger Valley, Justice Schroeder, writing for *587the court and interpreting statutes which were not entirely clear and in conflict but which seemed to require in an appeal to the district court from the magistrate court the payment of a docketing fee, stated:
“Since payment of the docket fee affects only the clerk of the district court, and an adverse party is not affected by the time of the payment of the docket fee, it should not be regarded as jurisdictional. [Citations omitted.]
“While [the] statutes in dispute are conflicting, the appellee has failed to show prejudice by the appellants’ failure to pay the $35 docket fee on September 12, 1974, when the papers from the magistrate court were filed in the district court. [Citation omitted.] Since the delayed payment of the docket fee affects only the public official that is benefitted by the payment, and in no way prejudices the appellee, we hold the appeal was properly perfected on September 3,1974, when the notice of appeal was filed.” 219 Kan. at 62-63.
In this case, there is no conflict in the statutes and the plain language of the legislature is clear in its requirement that the docketing fee be paid at the time a notice of appeal is filed. However, the law favors resolution of cases on their merits. Here, the dispute was resolved upon the failure of Stranger Valley to pay a docketing fee. While the language of the statute compels a ruling of dismissal on jurisdictional grounds, the placement of the docketing fee requirement in the first sentence of K.S.A. 2004 Supp. 26-508 thereby making the payment of the docketing fee jurisdictional may have been unintended. I therefore concur in the court’s opinion.